Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art discloses various methods for coating injection apparatus components and generally coating structural components with chromium plating and similarly functioning coatings (See related prior art in attached PTO-892 form). However, the prior art fails to teach that the plated layer’s material property of elastic modulus is defined via the structure defining method recited in claim 1, which has several steps (beginning with the definition of the “tensile stress”) which are all required to reach the plated layer having the specific elastic modulus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747